Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 9 and 21 – 38 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 22 and 31 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receiving, by a computing device, first input associating one or more audio cues with one or more types of trick play; 
causing, based on a trick play command received during output of a content item, output of a trick play content item corresponding to a portion of the content item; 
determining, based on the first input, an audio cue, of the one or more audio cues, associated with progress of the trick play content item; 
determining a boundary of the portion of the content item; 
determining, based on a user reaction time and the determined boundary, a time for output of the determined audio cue; and 
causing, during the output of the trick play content item and at the determined time, the output of the determined audio cuel”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The closest prior art is Lin which discloses an audio cue, selected from a cue database,  which is presented to advise viewers to stop accelerated playback of advertising content so that playback of desired media content can be resumed (paras. 35, 19, 21, 36 – 38, 44, and 53).  However, Lin does not fairly disclose associating one or more audio cues with one or more types of trick play.  
Gosu discloses associating audio cues with one or more types of trick play as a play audio cue is played when a user presses a play button and a pause audio cue can be played when a user presses a pause button (para. 197).  However, the combination of Lin and Gosu does not clearly demonstrate determining a time for output of the audio cue based on a user reaction time and the determined boundary.
Cambell discloses that using a predictive rule, younger users are quicker at using the fast forward feature because they have a quicker reaction time for knowing when to stop fast forwarding content, e.g., such as trying to skip advertisement and stopping when a user senses that the television program is about to return and pressing “Play”, (para. 137).  Campbell does disclose monitoring reaction times but this information is used to determine characteristics of the user, such as, age (para. 137) and advertisers can tailor media content based on user reaction (para. 141).  Campbell does not discuss cues or determining the time to present the cue based on user reaction time, as claimed.
Singh et al., US Pub. 2019/0208282 A1 (hereinafter Singh) discloses modifying a gasto-forwarding speed based on a reaction time of a user, (Abstract).  While Singh discloses calculating user reaction time based on current age, time of day, user profile, etc., this calculated reaction time used to determine a second speed for fast forwarding which is slower than the initial fast forwarding speed which allows a user to indicate resuming playback in time to not miss any of their content of interest, (paras. 87 – 99).  But Singh does not disclose determining a time for outputting an audio cue based on user reaction time, as claimed.  Therefore, Claim 1 is considered allowable. 
Claims 22 and 31 are considered allowable for the same reasons stated above. The dependent claims 2 – 9, 21, 23 – 30 and 32 - 38 are allowed because they further limit independent claims 1, 22 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al., US Pub. 2019/0208282 A1 discloses modifying a fast-forwarding speed based on a reaction time of a user, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421